Exhibit 1.2 August 20, 2015 Board of Directors GIA Investments Corp. Room B1, 14F, Number 85, Section 4 Ren’ai Road, Da’an District Taipei City, Taiwan Re: Form 8-K To Whom It May Concern: I have received and reviewed a copy of the Current Report on Form 8-K dated August 18, 2015, to be filed with the Securities and Exchange Commission and the disclosures made pursuant to Item 5.02 thereof.I have no disagreements with the disclosures made by the Company as they pertain to my decision to resign from the Company’s Board of Directors. I hereby consent to the inclusion of this letter as an exhibit to that Current Report. Sincerely, /s/ Heer Hsiao Heer Hsiao
